DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are currently pending in this application. 
Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shen Bin Wu, on May 18, 2021.
The application has been amended as follows: 
In claim 1, line 1, please, delete, “A producing method for a” and insert --- A method for preparing----
In claim 1, line 2, please, delete “the method” and insert ---said method----
In claim 1, line 8, please, delete “in the formulae” and insert ---wherein---
In claim 2, line 1, please, delete “producing” 
In claim 2, line 2, please, delete “at least any of a” 
In claim 2, line 5, please, delete “in the formulae” and insert ---wherein---
In claim 3, line 1, please, delete “producing”
In claim 4, line 1, please, delete “producing”
In claim 5, line 1, please, delete “producing”
In claim 6, line 1, please, delete, “A producing method for a” and insert --- A method for preparing----
In claim 6, line 2, please, delete “the method” and insert ---said method----
In claim 6, line 3, please, delete “in the” and insert ---in----
In claim 6, lines 3 and 4, please, delete “producing method according to” and insert ---method of----
In claim 6, line 6, please, delete “in the formula” and insert ---wherein---
In claim 7, line 3, please, delete “in the formula” and insert ---wherein---
In claim 8, line 1, please, delete “the” at the end of the line.

Reasons for Allowance 
The present invention is drawn to a process of preparing products of Formula 1, 
    PNG
    media_image1.png
    114
    63
    media_image1.png
    Greyscale
as defined in claim 1. The aforementioned process comprises reacting product 
    PNG
    media_image2.png
    80
    74
    media_image2.png
    Greyscale
and Formula 
    PNG
    media_image3.png
    59
    88
    media_image3.png
    Greyscale
in the presence of a formaldehyde.  The invention is also directed to products of Formula
    PNG
    media_image4.png
    107
    79
    media_image4.png
    Greyscale
.  The products and method of preparation of the instant claims are novel and non-obvious over the prior art. The closest prior art is WO 2017/103611 A1 which discloses a process for preparing pyrazole compounds by condensation/cyclization reaction.  However, WO 2017/103611 A1 fail to disclose or suggest the modifications necessary to arrive at Applicant's claimed process and products. None of the published products anticipated, or rendered obvious, the process and the products as described in this application. 
Therefore, claims 1-8 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on 8:00-4:30 MAX-FLEX.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626